Citation Nr: 1636510	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased initial rating for migraines, currently rated as 30 percent disabling.

2.  Entitlement to an increased initial rating for a right knee disorder, currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for a left knee disorder, currently rated as 10 percent disabling.

4.  Entitlement to an increased initial rating for a right ankle disorder, currently rated as 10 percent disabling.

5.  Entitlement to an increased initial rating for a left ankle disorder, currently rated as 10 percent disabling.

6.  Entitlement to an initial compensable rating for a right foot disorder.

7.  Entitlement to an initial compensable rating for a left foot disorder.
8.  Entitlement to increased initial ratings for limitation of flexion of the right hip (right hip flexion) rated as 10 percent disabling prior to August 26, 2014, 100 percent disabling from August 26, 2014, and 30 percent disabling from October 1, 2015.

9.  Entitlement to an initial compensable rating for limitation of extension of the right hip (right hip extension).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) located in Washington, DC.    

A brief recitation of the history of the Veteran's claims is instructive.  In a September 2006 decision, the Board denied the Veteran's claims of service connection for the issues currently on appeal, amongst others.  Thereafter, the Veteran's service treatment records were associated with the file and in August 2007 the VA Regional Office (RO) in Providence, Rhode Island, issued a rating decision that reopened the claims but denied them on the merits.  The Veteran appealed that decision and in November 2009 and October 2011 the Board remanded the claims for additional development.  Following appropriate development, the AMC granted the Veteran's claims of service connection in the October 2012 rating decision that is the subject of this decision.  While other claims were granted in the October 2012 rating decision, the Veteran limited his appeal to the issues listed on the cover pages.  In a similar vein, while the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was also remanded by the Board in 2009 and 2011, that issue was granted in a September 2015 rating decision, effective the day after the Veteran stopped working.  As such, the Board finds that the issues properly on appeal at this time are entitlement to increased initial ratings for migraines, bilateral knee disorders, bilateral ankle disorders, bilateral foot disorders, right hip flexion, and right hip extension.

In May 2016, the Veteran provided testimony at a Board hearing.

Additional documents were added to the claims file after the issuance of the February 2014 statement of the case (SOC).  However, the documents are duplicative of evidence already contained in the file or are irrelevant to the only issue decided herein, entitlement to an increased rating for migraines.

The decision below addresses the headaches rating claim.  The remaining issues are addressed in the remand section following the decision.


FINDING OF FACT

Over the course of the entire appeal period, the Veteran's migraines have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
CONCLUSION OF LAW

The criteria for an initial 50 percent maximum schedular rating for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the claim as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's migraines are evaluated under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, characteristic prostrating attacks occurring on an average once a month over the last several months is assigned a 30 percent rating.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned the highest schedular rating, 50 percent.

At a May 2009 Board hearing held in conjunction with the Veteran's claim of service connection for migraines, he reported experiencing intense headaches every other day that he attempted to treat by self-medicating with over the counter products.

In November 2011, the Veteran was afforded a VA headaches examination.  At that time he reported experiencing severe headaches every three to four days that lasted less than one day in duration.  He described the headache pain as feeling like "someone [was] driving an ice pick thru [his] head[.]"  In addition to experiencing headache pain, the Veteran endorsed physical symptoms including nausea, vomiting, light and sound sensitivity, and changes in vision.  The Veteran was still attempting to manage his symptoms by using over the counter pain medications.  It was specifically noted that the Veteran experienced characteristic prostrating attacks more frequently than once per month amounting to very frequent prostrating and prolonged attacks.

In August 2013, the Veteran reported to a VA employee that his posttraumatic stress disorder and migraine symptoms precluded him from employment.  Specifically, he indicated that his work had been reduced from 50 hours a week to 20 hours a week.

During a second VA examination in September 2013, the Veteran reported experiencing daily migraines for the preceding year that lasted less than one day.  He indicated that the pain made it feel like his head was going to explode and that he continued to have light and sound sensitivity.  In an effort to treat his migraines, the Veteran was taking a prescription medication, held ice to his head, and sat in dark rooms.  The examiner noted that the Veteran experienced characteristic prostrating attacks of migraine headache pain more than once per month but did not characterize such episodes as "very frequent" prostrating and prolonged attacks of migraine headache pain.

While receiving VA treatment in June 2015, the Veteran reported experiencing severe migraines with nausea and light and sound sensitivity that interrupted his sleep two to four nights a week.  He indicated that a previous prescription medication was working well but that he had to discontinue its use due to side effects.  A new medication was issued at that time.

At the May 2016 Board hearing the Veteran reported that the new medication was working well for his migraines that occurred two to three times a week.  Specifically, he indicated that when his migraine pain started, he took his medication and went to bed.  He opined that his migraines would prevent him from working since he was so impacted by his symptoms.

Taken together, this evidence shows that the Veteran meets the criteria for the highest, 50 percent schedular rating for his migraine headaches over the course of the entire appeal period.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Veteran's description of his headaches have been relatively consistent over time and support the idea that his headaches were very frequent (occurring roughly every two to three days or more often), completely prostrating (requiring him to lie down, sleep, or seek dark rooms), and prolonged (lasting for hours).  Additionally, the Veteran reported that his migraines impacted his ability to work and it is easy to see how such headaches would result in severe economic inadaptability.  

The Board notes that the Veteran indicated at the May 2016 Board hearing that his symptoms were at least partially relieved by the use of a new medication.  Nevertheless, as the rating criteria for migraines do not contemplate the ameliorative impact of medication, the Board may not consider such in rendering its decision.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication.").

In sum, an initial rating of 50 percent is warranted for migraine headaches, which is the maximum schedular rating under DC 8100.
ORDER

A 50 percent disability rating for migraine headaches is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran was last afforded an examination for his service-connected knees and feet in September 2013 and his ankles were last examined in November 2011.  While he underwent a hip and thigh examination in March 2014, he subsequently underwent a right hip surgery.  Thereafter, during his May 2016 Board hearing, the Veteran indicated that the symptoms of the aforementioned conditions had all worsened since his prior examinations as reflected by his reports that his knees prevented him from getting up off the floor unassisted and his ankles popped snapped and "pulled over[.]"  He further reported that while his right hip initially felt better after his surgery, it subsequently started getting progressively worse.  He endorsed severe foot pain.  Accordingly, the Board finds that remand for new VA examinations is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examinations should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that while the Veteran's service-connected left hip disability is not currently on appeal, the Veteran is service connected for the bilateral hips, ankles, knees, and feet.  As such, there are no "normal" paired joints that can be measured as a point of comparison.

Furthermore, at the May 2016 hearing the Veteran indicated that he would be receiving treatment related to his right hip disorders and possibly his feet shortly after the hearing.  He also indicated that additional imaging studies would be performed on his other lower extremity joints.  Such records appear relevant and attempts to obtain them should be made on remand.  Relevant ongoing VA records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).  

Finally, as noted in the introduction section above, additional documents have been added to the Veteran's claims file since the February 2014 SOC.  As the newly submitted evidence is relevant to the musculoskeletal claims on appeal, remand is also required to afford the RO the opportunity to review such evidence in the first instance.  38 C.F.R. §§ 19.31, 20.1304(c) (2015).  

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his right hip, knees, ankles, and feet, to include any treatment that occurred shortly after the May 2016 Board hearing.  After securing any necessary releases, request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2.  Obtain and associate with the claims folder any relevant VA treatment records dated since September 2015.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to assess the current severity of his service-connected right hip, bilateral knees, bilateral ankles, and bilateral feet.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's right hip, bilateral knees, bilateral ankles, and bilateral feet should be reported.  

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the right hip, bilateral knees, bilateral ankles, and bilateral feet throughout the time period of the claim (since July 2007).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

A complete rationale or explanation should be provided for any opinions reached.

4.  After the development requested above has been completed to the extent possible, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


